Case 1:19-cv-02906-JPH-TAB Document 19 Filed 05/08/20 Page 1 of 4 PageID #: 69




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DAVID PROFFITT,                                      )
                                                     )
                            Plaintiff,               )
                                                     )
                       v.                            )       No. 1:19-cv-02906-JPH-TAB
                                                     )
PATRICK JACKSON, et al.                              )
                                                     )
                            Defendants.              )


                ENTRY SCREENING SECOND AMENDED COMPLAINT
                    AND DIRECTING FURTHER PROCEEDINGS

                                         I. Leave to Amend

       The pretrial schedule issued on December 2, 2019, set a deadline of February 21, 2020, for

amended pleadings. Dkt. 14. I.B. In accordance with that Order, the plaintiff was directed to file

a motion for leave to amend with any proposed amended complaint explaining the difference

between the complaints. Id. Nonetheless, after the deadline, on March 5, 2020, the plaintiff filed

an amended complaint without seeking leave. Dkt. 16. That amended complaint was not complete

and was not signed. Id. On March 10, 2020, the plaintiff filed another amended complaint, again

without seeking leave. Rather than directing the plaintiff to file a motion for leave to amend and

re-file his proposed second amended complaint, the Court, in the interest of time, will treat the

second amended complaint as timely and properly filed. The plaintiff is reminded to comply

with the directions and deadlines set forth in the pretrial schedule in the future.

       Plaintiff David Proffitt is incarcerated at the Correctional Industrial Facility in Pendleton,

Indiana. Because Mr. Proffitt is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has

an obligation under 28 U.S.C. § 1915A(b) to screen his second amended complaint, dkt. 17.



                                                 1
Case 1:19-cv-02906-JPH-TAB Document 19 Filed 05/08/20 Page 2 of 4 PageID #: 70




                                      II. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the second amended complaint

if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a

defendant who is immune from such relief. In determining whether the second amended complaint

states a claim, the Court applies the same standard as when addressing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal, the amended complaint:

       must contain sufficient factual matter, accepted as true, to state a claim for relief
       that is plausible on its face. A claim has facial plausibility when the plaintiff pleads
       factual content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se pleadings such as that filed by the plaintiff are

construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                      III. Procedural History

       Mr. Proffitt’s original complaint, dkt. 1, alleged that Patrick Jackson and Wendy Knight

retaliated against him after he complained about wages that Indiana Correctional Industries owed

him. Based on these allegations, the Court identified plausible First Amendment retaliation claims

against Patrick Jackson and Wendy Knight when it screened the original complaint on September

30, 2019. See dkt. 7. All remaining claims were dismissed. Id. The clerk issued process to Patrick

Jackson and Wendy Knight that same day. See dkt. 10. Patrick Jackson and Wendy Knight have

appeared in the action and answered Mr. Proffitt's original complaint. See dkts. 10–13.

                              IV. The Second Amended Complaint

       The allegations of Mr. Proffitt's second amended complaint, dkt. 17, are nearly identical to

the original. The second amended complaint does not set forth any new, material allegations except


                                                  2
Case 1:19-cv-02906-JPH-TAB Document 19 Filed 05/08/20 Page 3 of 4 PageID #: 71




to specify Derrek McMullen as the individual who fired Mr. Proffitt from his job in the Brake

Shop. See dkt. 17. Therefore, the action shall continue to proceed with First Amendment

retaliation claims against Patrick Jackson (in his individual capacity), Wendy Knight (in her

official and individual capacities), and Derrek McMullen (in his individual capacity), pursuant to

42 U.S.C. § 1983. To the extent that the second amended complaint asserts additional claims, they

are dismissed for the reasons set forth in the Court’s original screening Entry, dkt. 7.

                                     V. Further Proceedings

       The clerk is directed to add Derrek McMullen as an additional defendant. Counsel for

Patrick Jackson and Wendy Knight shall notify the Court by May 15, 2020 whether he will also

appear for and represent Derrek McMullen. Because Patrick Jackson and Wendy Knight have

appeared in the action, they have received service of the second amended complaint (and they will

receive service of this Entry) through the docket. Defendants shall respond to the second amended

complaint in the time provided by Federal Rule of Civil Procedure 15(a)(3).

       The clerk is requested to modify docket 17 to reflect that it is the Second Amended

Complaint.

SO ORDERED.

Date: 5/8/2020




                                                 3
Case 1:19-cv-02906-JPH-TAB Document 19 Filed 05/08/20 Page 4 of 4 PageID #: 72




Distribution:

DAVID PROFFITT
117703
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Joshua Robert Lowry
INDIANA ATTORNEY GENERAL
joshua.lowry@atg.in.gov




                                      4
